DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments to the restriction requirement filed on October 19, 2021 have been received and entered. Claims 1-34 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-20, 22-33 (group I) in the reply filed on October 19, 2021 is acknowledged.
Claims 21 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1-20, 22-33 are under consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 13-14, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Bancel et al (WO2013151666, dated 10/10/2013, filed on 03/09/2013 and EFD04/02/2012 or US20130259924).

With respect to claims 1-2, 4-5, 13-14, 19 and 20,  Bancel et al teach a modified nucleic acids (page 13) that are codon optimized with an improved GC content (see pages 56-59, sequence search report). Bancel teaches nucleic acid encoding UGT1A1 that has at least 80% identity to SEQ ID NO: 2 or SEQ ID NO: 3 (see sequence search report claim 2 SEQ ID NO: 2257 or 20808). It is relevant to point out that base claim do not recite any specific wild-type coding sequence used for comparison with the modified nucleic acid and therefore it is considered that the nucleic acids of Bancel meets the structural requirements of claims 1-2.
Bancel further discloses a vector comprising said nucleic acid (see para. 259) and a construct for expressing the nucleic acid encoding UGT1A1 from a cDNA by in vitro transcription (see pages 72-73). Thus, Bancel discloses the modified nucleic acid operably linked to a promoter recognized by a polymerase. Bancel contemplates using UGT1A1 -expressing lentiviral vector (see para. 208) (limitation of claim 14). Regarding claims 19-20, Bancel further teach an isolated cells transformed with the nucleic acid of the invention (see para. 88, 92), wherein the cells could be hepatic cells line or liver (see para. 208). 
Accordingly, Bancel anticipates claims 1-2, 4-5, 13-14, 19 and 20.

Claims 22, 24-27 and 33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rigg et al (WO/97/21825, dated 06/19/1997).
With respect to claim 22, 24-26 and 27, Rigg et al teach an expression vector construct (pCMVbeta) comprising an intron upstream of the gene of interest (beta-gal), wherein said intron has been modified by mutating ATG in SV 40 intron to ACG to remove the  VP2 open reading frame (see page 43, lines 9-14) meeting the limitation of claims. Riggs further teaches a cell transformed with said expression construct (see page 43, lines 15-25). Accordingly, Rigg anticipates claims 22, 24-27 and 33.

s 22-32 and 33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kay et al (WO/2007/120533, 10/25/2007).
With respect to claims 22-32 and 33, Kay et al teach a modified FIX intron that has been obtained by deletion of the native FIX intron. It is noted that a comparison of SEQ ID NO: 5 and 9 as disclosed in Kay have the shorter introns and have less open reading frames (see page 4, lines 30 to page 5, lines 6). Kay teaches an AAV vector more specifically an AAV8 or scAAV vector comprising said modified intron and a therapeutic sequence under the control of a liver-specific promoter to express gene of interest in a liver cells (see figure 3, pages 12, lines 19-24 and claims 1-15, example 2). Kay further teaches HuH cells (liver cells) comprising plasmids containing an expression cassette with the canine FIX (and SEQ ID NO: 5 containing a shorter intron with reduced open reading frames under the control of SynEnh-TTR (example 2, page 10 and table 1). Accordingly, Kay et al anticipates claims 22-32 and 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-20, 22-32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pastore et al (Molecular Therapy Volume 21, Supplement 1, May 2013, S192-S193, IDS)/ Seppen et al (Molecular Therapy , 2006, 13, 1085-1092, IDS) as evidenced by Bancel et al (WO2013151666, dated 10/10/2013, filed on 03/09/2013 and EFD04/02/2012, IDS), Wu et al (Molecular Therapy, 2008, 16, 280-289, IDS), Luo et al (WO/2013/063383, 05/02/2013, filed 10/26/2012)/Kay et al (WO/2007/120533, 10/25/2007).
Claims are directed to a nucleic acid sequence which is a codon optimized UGT1A1 coding sequence, wherein the optimized coding sequence has an increased GC content and/or has a decreased number of alternative open reading frames as compared to the wild-type coding sequence.  Dependent claims limit the nucleic acid sequence according to claim 37, comprising a nucleotide sequence at least 80% identical to SEQ ID NO: 2 or SEQ ID NO: 3. Claim 
With respect to claims 1-2, 4-7, 13-18, 19 and 20, Seppen  and Pastore respectively teach an AAV-8 and AAV2/8 vector comprising a nucleic acid encoding UGT1A1 under the control of a liver-specific promoter, respectively, albumin and alpha-1 antitrypsin promoters (see page 1091, col. 1, para. 3-5). The nucleic acid encoding UGT1A1 disclosed in Pastore is codon optimized (abstract). It is further disclosed that the liver cells are transformed with the AAV encoding UGT1A1 (see figure 2 of Seppen) (limitation of claims 19-20). The codon optimized nucleic acid encoding UGT1A1 would have at least 80% identity to SEQ ID NO: 2 or SEQ ID NO: 3 as evidenced from Bancel et al (see sequence search report claim 2 SEQ ID NO: 2257 or 20808). It is noted that the SEQ IDNO: 2 or 3 are codon optimized with an improved GC content (see pages 13, 56-59, and sequence search report). Regarding claims 19-20, Bancel further teach an isolated cells transformed with the nucleic acid of the invention (see para. 88, 92), wherein the cells could be hepatic cells line or liver cells (see para. 208).  Seppen/Pastore differ from claimed invention by not explicitly disclosing (i) the nucleic acid has an increased GC content and/or has a decreased number of alternative open reading frames and (ii) the vector comprises an intron.
However, before the effective filing date of instant invention, methods to improve autologous mammalian gene expression and in particular the expression of a human gene from an AAV vector are known in the art including methods to increase of the GC content, the use of an intron and the codon optimization of the coding sequence (see Wu et al pages 282-283;). Luo discloses an improved AAV vector comprising a codon optimized sequence having an increased GC content and a HBB2 intron (Luo, pages 9-14, example 2, SEQ ID NO: 8 and 11). It is disclosed that constructs comprising an intron and a gene of interest, wherein said intron has been modified to remove an ATG and open reading (see page 14 of Luo) (limitation of claims 8-11, 22-27, 33). It is further disclosed that the AAV may be AAV1-9 serotype, wherein AAV may be pseudotyped (see page 16, para. 2 and 3) (limitation of claims 15-18, 30-32). Likewise, Kay discloses a modified FIX intron that has been obtained by deletion of the native FIX intron as obvious from the comparison of SEQ ID NO: 5 and 9 of Kay et al that the shorter introns have lesser start codon as set forth in SEQ ID NO: 8. Kay discloses an AAV8 vector comprising said 
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  prior art to use synthetic codon-optimized polynucleotide UGT1A1 as  disclosed by Pastore/ Seppe, and Bancel by optimizing the  coding sequence that has an increased GC content during codon optimization to enhance gene expression in liver cells as suggested by, Wu, Luo/Kay et al, as a matter of design choice, with reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to codon optimize the coding sequence of Pastore/ Seppe, and Bancel because prior art explicitly reported higher GC content improves gene expression (supra).  It would be further obvious to optimize the expression level of gene of interest by modifying the construct of Pastore/ Seppe by further incorporating an intron as suggested by Luo and optimize the expression level by eliminating and/or mutating start codons (ATG codons) within said intron to improve the gene expression as exemplified by Kay, with reasonable expectation of success.  It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): With regards to determining experimental parameters, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)).There is nothing in the art to demonstrate that the artisan would not expect an optimize sequence would work, and the optimized sequence with increased GC content as compared to wild type sequence that would  fall into the general teaching of Pastore/ Seppe. Furthermore, GC content with in the UGT1A1 sequence would be obvious to one of ordinary skill in the art as they are known to improve transcription efficiency. Hence, it would appear that Applicant's contribution to the art is simply to claim a broad sequences that would be specifically obvious, to or one of ordinary skill in the art before the effective filing date of the invention. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of increasing GC content during codon optimization, eliminating start and/or stop codon within intron, the requirements codon 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pastore et al (Molecular Therapy Volume 21, Supplement 1, May 2013, S192-S193, IDS)/ Seppen et al (Molecular Therapy , 2006, 13, 1085-1092, IDS), Bancel et al (WO2013151666, dated 10/10/2013, IDS), Wu et al (Molecular Therapy, 2008, 16, 280-289, IDS), Luo et al (WO/2013/063383, 05/02/2013, filed 10/26/2012)/Kay et al (WO/2007/120533, 10/25/2007) as applied above for claim 1, 4-5, 8-12 and further in view of  Kahmi et al (Nucleic acid Research, 2006, 34, 3421-3433, IDS) and Kay et al (USP 7351813).
The teaching of Pastore/ Seppen, Bancel, Wu and Luo /Kay have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not eliminating all the start and/or stop codon to optimize the FIX intron to improve the expression of gene of interest. 
Kahmi et al teach an expression constructs comprising an intron and a gene of interest (CAD), wherein said intron has been modified to remove an ATG and open reading frames (see figure 5 and 6). Kahmi et al teach quantifying latent splicing events obtained from mutants of CAD1 in which part or all the four ATGs in the construct were mutated (Figure 5). It is disclosed that the levels of latent mRNAs expressed as a percentage of the authentic mRNA obtained from the corresponding construct to normalize to the level of latent mRNA from CAD1-Mut9. The highest activation of latent splicing was observed in a construct where all four ATGs were 
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art by optimizing the coding sequence expression level of gene of interest by modifying the construct of Pastore/ Seppe by further incorporating an intron as suggested by Luo/ Kay and optimize the expression level by eliminating start and/or stop codons within said intron to improve the gene expression as exemplified by Kahmi, with reasonable expectation of success.  It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): With regards to determining experimental parameters, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)).There is nothing in the art to demonstrate that the artisan would not expect to obtain sequence id no as set forth in SEQ ID NO: 8 by  optimizing FIX intron sequence of Kay by completely mutating ATG sequence  within FIX intron  as compared to wild type intron sequence that would  fall into the general teaching of Kahmi. Furthermore, mutating start and stop codon within the FIX intron sequence would be obvious to one of ordinary skill in the art as they are known to improve transcription efficiency. Hence, it would appear that Applicant's contribution to the art is simply to claim a sequences that would be specifically obvious, to or one of ordinary skill in the art before the effective filing date of the invention. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of eliminating decrease OPF from intron by mutating ATG codon during optimization, eliminating start and/or stop codon within intron, the requirements codon optimization, and was already able to make constructs that contained intron that completely eliminated start codon as in Kahmi or modifying intron by decreasing start codon within intron. Absent evidence of unexpected superior result, One who would practice the invention would have had reasonable expectation of success of modifying intron of any intron 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19 and 33 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the instant case, claims require any cell transformed with the nucleic acid construct including human embryo. As written and in view of the teaching of the instant specification the claimed cell could be from any tissue and thus reads on transgenic in situ human embryo. A human being or human embryo is non- statutory subject matter. Recitation of “an isolated cell comprising the nucleic acid construct” would obviate the basis of the rejection. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims .1-19 of U.S. Patent No..10471132  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an isolated nucleic acid sequence comprising the nucleotide sequence as set forth in SEQ ID NO: 2 or SEQ ID NO: 3, wherein said isolated nucleic acid sequence encodes UDP-glucuronosyltransferase isozyme 1A1 (UGT1A1). In the instant case, claims 1-20, 22-33 are directed to a nucleic acid sequence which is a codon optimized UGT1A1 coding sequence, wherein the optimized coding sequence has an increased GC content and/or has a decreased number of alternative open reading frames as compared to the wild-type coding sequence. Dependent claim limits the nucleic acid In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).
Claim Objections
Claim 7 is objected for an inadvertent typographical error. It is noted that hAAT promoter is recited twice in the claim. Appropriate correction is required.

Conclusion
No Claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2006/119137 teaches AAV vector comprising a gene of interest a modified intron. The modified intron comprises a substitution at position 705 that alters an ATG codon to an AGG codon (see D11, SEQ ID NO: 58, pages 9-24, example 4) and said AAV is administered to the liver (see example 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632